[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Judgment for the Defendant, counts one and three (count two withdrawn). The court finds the lease in question automatically CT Page 5651 renewed when Lessor failed to "serve on the other party by certified mail a written notice of cancellation not less than ninety (90) days prior to the expiration of the then current term of this lease, time being of the essence." The court finds "serve" to require delivery, which means the date of receipt of the notice is controlling, considering that sufficiency of notice is tested by reference to its purpose and any ambiguity should be construed against the party required to give notice.
Schimelman, J.